Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the amendment received on 12/20/2021. 

Terminal Disclaimer
Applicant’s Terminal Disclaimer filed on 12/20/2021 has overcome the outstanding double patenting rejection set forth in the Non-Final Office action mailed on 09/21/2021. Accordingly, all previous claim rejections have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written 

The cited prior art of record, Wang et al. (US 2015/0129980 A1; hereinafter Wang, Adusumilli et al. (US Patent no. 9,805,989 B1; hereinafter “Adusumilli”) and Cheng et al. (US 2015/0228653 A1; hereinafter “Cheng”) have been found to be the closest prior art for the parent application (15/724,519) and the instant application.

Regarding Claim 1: None of the prior art of record teaches or suggests, alone or in combination, “A method of forming first and second fin field effect transistors (finFETs) on a substrate, the method comprising….. wherein the first and second fin structures comprise semiconductive material; depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures; depositing a hard mask layer on the top surfaces of the layer of insulating material and the second fin structure”, in combination with the remaining limitations of claim 1.

Regarding Claim 11: None of the prior art of record teaches or suggests, alone or in combination, “A method of forming first and second fin field effect transistors (finFETs) on a substrate, the method comprising….wherein the first and second pairs of fin structures comprise semiconductive material; depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second pair of fin structures; depositing a hard mask layer on the top surfaces of the layer of insulating material and 

Regarding Claim 16: None of the prior art of record teaches or suggests, alone or in combination, “A method of forming field effect transistors (finFETs) on a substrate, the method comprising…. forming first and second fin structures comprising semiconductive material; depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures”, in combination with the remaining limitations of claim 16.
Dependent claims are allowed for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893